Wright, J.,
dissenting. I must respectfully dissent from the majority s granting of Wayne Easterday’s complaint for a writ of prohibition. I believe Judge Joseph Zieba was not without some authority to certify the proceedings. Further, it is clear that Easterday has available a plain and adequate remedy at law.
I agree that Judge Zieba was empowered, under R.C. 3109.06 and 2151.23(E), respectively, to certify a custody matter to the Juvenile Court of Lorain County. Zieba’s dismissal of the divorce action for failure to prosecute can reasonably be construed to have been a dismissal with prejudice on the merits under Civ. R. 41(B). Zieba could have indicated a contrary view under the provisions of Civ. R. 41(B). Apparently, he chose not to do so.
I also agree that the Juvenile Court of Lorain County had no jurisdiction to hear this particular case, simply because Zieba failed to make the factual findings as required by R.C.
3109.04. Because process had been served in the Medina County divorce case before Zieba submitted any factual findings to the Juvenile Court of Lorain County, that latter court is precluded from exercising jurisdiction over the custody matter.
However, as stated, I disagree with the majority’s granting of a writ to Easterday. The majority relies upon State, ex rel. Johnson, v. Perry Cty. Court (1986), 25 Ohio St. 3d 53, 25 OBR 77, 495 N.E. 2d 16, to support its holding. Johnson is clearly distinguishable inasmuch as that case involved a court that had absolutely no power to issue a contempt citation. In the present case, Zieba had the general authority to certify the proceedings, but was merely barred from being able to certify by virtue of his failure to make findings pursuant to R.C. 3109.04.
Thus, it is apparent that relator has failed to satisfy the first two re*258quirements for issuing a writ of prohibition: that the imminent exercise of judicial power that is also unauthorized is present. See State, ex rel. Northern Ohio Tel. Co., v. Winter (1970), 23 Ohio St. 2d 6, 52 O.O. 2d 29, 260 N.E. 2d 827. Relator also fails to satisfy the final requirement for issuing the writ (id.) because R.C. 3109.04(E) provides relator with a plain and adequate remedy at law. That statute allows him to appeal, upon an expedited basis, “* * * a decision of a court that grants custody or modifies a prior custody decree.” See R.C. 3109.04(C).
Accordingly, I would deny the writ.
Holmes, J., concurs in the foregoing dissenting opinion.